

89 S314 ES: Klamath Tribe Judgment Fund Repeal Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 314IN THE SENATE OF THE UNITED STATESAN ACTTo repeal the Klamath Tribe Judgment Fund Act.1.Short titleThis Act may be cited as the Klamath Tribe Judgment Fund Repeal Act.2.RepealPublic Law 89–224 (commonly known as the Klamath Tribe Judgment Fund Act) (79 Stat. 897) is repealed.3.Disbursement of remaining fundsNotwithstanding any provision of Public Law 89–224 (79 Stat. 897) (as in effect on the day before the date of enactment of this Act) relating to the distribution or use of funds, as soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall disburse to the Klamath Tribe the balance of any funds that, on or before the date of enactment of this Act, were appropriated or deposited into the trust accounts for remaining legal fees and administration and per capita trust accounts, as identified by the Secretary of the Interior, under that Act (as in effect on the day before the date of enactment of this Act).Passed the Senate May 26, 2021.Secretary